UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-10375
                            Summary Calendar

                          GERALD G. FLORENCE,

                                                       Plaintiff-Appellant,

                                   VERSUS

                         WILLIAM J. HENDERSON,
                U.S. Postal Service Postmaster General,

                                                       Defendant-Appellee.



          Appeal from the United States District Court
               for the Northern District of Texas
                        (3:95-CV-1396-D)

                            January 20, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     Florence    filed   this   suit   against   the    Postmaster   General

seeking damages for transferring him involuntarily to what he

considered an undesirable work location. Florence alleged that the

Postal Service transferred him for two reasons: (l) because he was
handicapped and (2) in retaliation for filing Equal Employment

Opportunity complaints.         Following a bench trial, the district

court found that the Postal Service did not transfer Florence for

either of these reasons.    To the contrary, the court found that the

transfer was made to balance work loads among employees and for

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
budgetary considerations.   These findings are amply supported by

the record and are not clearly erroneous.

     The judgment of the district court is therefore

     AFFIRMED.




                                2